COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER ON MOTION FOR REHEARING AND EN BANC RECONSIDERATION

Appellate case name:        In re Prophet Ronald Dwayne Whitfield, Relator

Appellate case numbers:     01-15-00677-CR

Trial court case numbers: 617718

Trial courts:               174th District Court of Harris County

       The en banc court has voted to deny relator’s motion for second rehearing and for
reconsideration en banc, construed together as his motion for en banc reconsideration of
the memorandum opinion, issued on August 25, 2015, denying relator’s petition for writ
of mandamus.

       It is ordered that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Laura Carter Higley
                    Acting for the En Banc Court*

Date: October 8, 2015

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.